COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-406-CV
 
BRIAN
EDWARD FRANKLIN                                                   APPELLANT
 
                                                      V.
 
THE
CITY OF FORT WORTH, FORT                                         APPELLEES
WORTH CIVIL SERVICE
COMMISSION, 
AND NORMAN BENNETT
                                                                                                           
                                                   ----------
             FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellant=s AWithdrawal
Of Notice Of  Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  December 18, 2008




[1]See Tex. R. App. P. 47.4.